UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q [ X ] QUARTERLY REPORT UNDER SECTION 13 0R 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedMay 31, 2011 [] TRANSITION REPORT UNDER SECTION 13 0R 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number000-51707 PANEX RESOURCES INC. (Exact name of registrant as specified in its charter) Incorporated in the State of Nevada (State or other jurisdiction of incorporation or organization) 00-0000000 (I.R.S. Employer Identification No.) 30 Ledgar Road, Balcatta, Western Australia, 6021 (Address of principal executive offices) 011-61-89-240-6717 (Issuer’s telephone number) n/a (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [ X] Yes[]No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceeding 12 months (or for such shorter period that the registrant was required to submit and post such files).[] Yes[]No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “accelerated filer”, “large accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Larger accelerated filer [] Accelerated filer[] Non-accelerated filer[] (Do not check if a smaller reporting company) Smaller reporting company[ X ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [X ] Yes[] No Page - 1 APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at July 14, 2011 Common Stock - $0.001 par value Page - 2 PART I – FINANCIAL INFORMATION Item 1.Financial Statements Panex Resources Inc. (An Exploration Stage Company) May 31, 2011 Index Balance Sheets as of May 31, 2011 (unaudited) and August 31, 2010 F-1 Statements of Operations for the three months and nine months ended May 31, 2011 and 2010 and for the period May 28, 2004 (date of inception) through May 31, 2011 (unaudited) F-2 Statements of Cash Flows for the nine months ended May 31, 2011 and 2010 and for the period May 28, 2004 (date of inception) through May 31, 2011 (unaudited) F-3 Statements of Stockholders’ Equity (Deficit) for the period from May 28, 2004 (date of inception) through May 31, 2011 (unaudited) F-4 Notes to the Financial Statements (unaudited)
